Exhibit (10)(a)

COACHMEN INDUSTRIES, INC.
2007 LONG TERM INCENTIVE PLAN
2007 RESTRICTED STOCK AWARD AGREEMENT


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of this 10th day of January, 2007 (“Grant Date”), by and between COACHMEN
INDUSTRIES, INC., an Indiana corporation (the “Company”), and
___________________ an individual (the “Participant”).
 
WHEREAS, the Company has heretofore adopted the 2000 Omnibus Stock Plan of
Coachmen Industries, Inc. (the “Omnibus Plan”); and
 
WHEREAS, the Company desires to grant a 2007 award of restricted stock to the
Participant pursuant to the 2007 Long Term Incentive Plan, which is part of the
Omnibus Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties do hereby agree as
follows:
 
1.  Certain Definitions. When used herein, the following terms shall have the
meanings set forth below:
 
A.  “Change in Control” of the Company shall mean the occurrence of any of the
following events, as a result of one transaction or a series of transactions:
 
(i)  any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Company, its affiliates, any
qualified or non-qualified plan maintained by the Company or its affiliates, and
any Passive Investor) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under such Act), directly or indirectly, of securities of the
Company representing more than 20% of the combined voting power of the Company’s
then outstanding securities; or
 
(ii)  during a period of 24 months, a majority of the Board of Directors of the
Company ceases to consist of the existing membership or successors nominated by
the existing membership or their similar successors; or
 
(iii)  shareholder approval of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
 
(iv)  shareholder approval of either (a) a complete liquidation or dissolution
of the Company or (b) a sale or other disposition of all or substantially all of
the assets of the Company, or a transaction having a similar effect.
 
B.  “Code” means the Internal Revenue Code of 1986, as amended, or any successor
revenue code which may hereafter be adopted in lieu thereof.
 
C.  “Committee” means the Management Development/Compensation Committee of the
Board of Directors of the Company.
 
D.  “Company Stock” means shares of the Company’s common stock.
 
E.  “Disability” means any physical or mental condition which the Committee, in
its complete and sole discretion, determines is a total and permanent
disability. If a Participant makes application for disability benefits under the
Social Security Act, as now in effect or as hereafter amended, and qualifies for
such benefits, the Participant shall be presumed to have a Disability for
purposes of this Agreement. The Committee may require the Participant to submit
to an examination by a competent physician or medical clinic selected by the
Committee. The Committee’s determination as to whether or not a Participant has
a Disability is conclusive and binding on the Participant and the Participant’s
heirs and beneficiaries.
 
F.  “Passive Investor” means any person who becomes a beneficial owner of 20% or
more of the combined voting power of the Company’s then outstanding securities
solely because (i) of a change in the aggregate number of voting shares
outstanding since the last date on which the person acquired beneficial
ownership of any voting shares or (ii) (a) the person acquired beneficial
ownership of the shares based on calculations correctly performed and using the
Company’s most current reports publicly on file with the Securities and Exchange
Commission which indicated that acquisition of the shares would not cause the
person to become the beneficial owner of 20% or more of the voting shares then
outstanding, and (b) the person had no notice or reason to believe that
acquisition of the shares would result in the person becoming the beneficial
owner of 20% or more of the voting shares then outstanding, and the person sells
a number of shares that reduces the person’s beneficial ownership of the voting
shares to less than 20% of the voting shares outstanding within 10 business days
after receiving notice from the Company that the 20% threshold had been
exceeded.
 
G.  “Performance Measurement Period” means the calendar year 2007, ending on
December 31, 2007.
 
H.  “Pre-Tax Profits” means the Company’s net income before taxes for the
Performance Measurement Period, as reflected on the Company's financial
statements filed annually with the SEC.
 
I.  “Restricted Stock Award” means the grant of restricted Company Stock to
Participant subject to the terms of this Agreement.
 
J.  “Restricted Share(s)” means a Share(s) underlying a Restricted Stock Award
before the vesting of such Share.
 
K.  “Share(s)” means a share(s) of Common Stock of the Company.
 


 
2.  Grant of Award. The Company hereby grants to the Participant the number of
Restricted Shares set forth on Appendix C, subject to the terms and conditions
set forth herein. The Restricted Shares will be earned as set out in Appendix C
and will vest as set forth in Section 8.
 
3.  Issuance of Shares. The Shares shall be issued in the Participant’s name and
distributed to the Participant as soon as reasonably practicable after the Lapse
Date as provided in Section 6 of this Agreement.
 
4.  Rights of Participant. The Participant shall not be entitled to any rights
of a shareholder of the Company with respect to the Restricted Shares or
underlying Shares, including the right to vote the Shares or the right to
receive dividends and/or other distributions, if any, declared on such Shares
until the Lapse Date.
 
5.  Transfer Restrictions. Until the Lapse Date, the Restricted Shares shall not
be sold, exchanged, assigned, pledged, bequeathed, devised, or otherwise
transferred, directly or indirectly, voluntarily or involuntarily, by the
Participant, or any person or entity claiming through or on behalf of the
Participant, and no Restricted Shares may be subject in any manner to
attachment, lien, execution, transfer by bankruptcy, judicial order or by
operation of law, garnishment or other alienation or encumbrance of any kind,
either direct or indirect, voluntarily or involuntarily before the Lapse Date;
provided, however, that, subject to the terms of this Agreement, such Restricted
Shares may be transferred upon the death of the Participant to the legal
representative of the estate of the Participant or the person or persons who
shall acquire the right to receive the vested Shares by bequest or inheritance
by reason of the death of the Participant. Any transfer or purported transfer of
Restricted Shares in violation of the restrictions set forth in this Section 5
shall be null and void and shall result in the forfeiture to the Company,
without notice and without consideration to the Participant, of the Restricted
Shares transferred or purportedly transferred.
 
6.  Release of Restrictions - Lapse Date. The restrictions set forth in this
Agreement shall lapse upon the earliest of the following (the “Lapse Date”): (A)
as and when the shares vest under Section 8 below; (B) the death of the
Participant; (C) the Disability of the Participant; or (D) the occurrence of a
Change in Control.
 
7.  Forfeitures. Prior to the Lapse Date, the Shares shall be forfeited without
notice and without consideration immediately upon any of the following:
 
A.  if the Pre-Tax Profits of the Company are not sufficient to earn any portion
of the Restricted Stock Award; or
 
B.  if the Participant’s employment with the Company is terminated during the
Performance Measurement Period for any reason other than death or Disability,
unless the Committee, in its discretion, determines otherwise;
 
C.  if the Participant attempts to transfer or transfers the Shares in any
manner in violation of Section 5; or
 
D.  if the Participant is demoted during the Performance Measurement Period,
including, without limitation, in terms of title, position or duties, such that
the Participant is no longer an executive or senior manager of the Company, as
determined by the Committee in its discretion; or
 
E.  if, at any time during the Performance Measurement Period, the Participant
is not in compliance with the Company’s Code of Conduct and/or the Participant’s
Business Protection Agreement, as determined by the Committee in its discretion;
or
 
F.  if the Shares do not become vested pursuant to Section 8 of this Agreement.
 
Any Restricted Shares forfeited under this Section 7 shall be cancelled.
 
8.  Earning and Vesting of Shares.
 
A. Restricted Shares not earned shall be forfeited and shall not vest. Subject
to Sections 9 and 11 below, the Participant shall earn the number of Restricted
Shares set forth on Appendix C provided that the Pre-Tax Profit of the Company
meets the performance criteria set forth on Appendix C.
 
B. The restrictions on the earned Shares shall lapse and certificates for such
Shares shall vest as follows: (i) one third (1/3) of the earned Shares on
January 1, 2009, (ii) one third (1/3) of the earned Shares on January 1, 2010
and (iii) the remaining one third (1/3) of the earned Shares on January 1, 2011.
Certificates for the vested, earned Shares shall be delivered to the Participant
within thirty (30) days after the Shares vest.
 
C. In the event the Lapse Date occurs due to death, Disability or Change in
Control prior to the Shares becoming fully vested in accordance with Section 8B,
then the earned Shares shall immediately vest, shares shall be issued and
certificates shall be delivered, except as otherwise set forth Sections 10 and
11, to the Participant or his heirs or beneficiaries the later of: (i) thirty
(30) days after such earlier vesting date, or (ii) thirty (30) days after the
end of the Performance Measurement Period.
 
9. Termination of Employment During Performance Measurement Period Due To Death
or Disability. If Pre-Tax Profits are achieved in an amount sufficient to earn a
Restricted Stock Award, and if the Participant’s employment is terminated during
the Performance Measurement Period by reason of the Participant’s death or
Disability, the number of Shares earned under this Restricted Stock Award will
be prorated based on the date of death or Disability and the number of months
the Participant was actively employed during the Performance Measurement Period.
 
10. Code Section 162(m) Limitation. Notwithstanding anything in this Agreement
to the contrary, to the extent that Code Section 162(m) would operate to limit
the Company’s federal income tax deduction for remuneration with respect to a
Participant, resulting in federal income tax liability to the Company, the
Participant’s receipt of Shares shall be deferred until Section 162(m) no longer
operates to result in such federal income tax liability to the Company. The
determination of whether Code Section 162(m) operates to limit the Company’s
deduction in a manner resulting in federal income tax liability to the Company
will be determined by the Committee. Distribution of the Shares shall occur in
the following calendar year (or, if necessary, each subsequent calendar year) to
the extent such payment, when added to other remuneration subject to the Section
162(m) limit for such year, does not result in federal income tax liability to
the Company. Shares deferred hereunder shall be fully vested and shall not be
forfeited for any reason, including, without limitation, termination of
employment.
 
11. Change in Control. Notwithstanding anything in this Agreement to the
contrary, if a Change in Control occurs during the Performance Measurement
Period, the Participant will be deemed to have earned the number of Restricted
Shares set forth on Appendix C. All such shares deemed earned pursuant to this
paragraph shall vest immediately. Certificates for Shares vested pursuant to
this Paragraph 11 shall be immediately delivered to the Participant, regardless
of whether the Participant continues to be employed by the Company or any
successor to the Company.
 
12.  Section 83(b) Election. The Participant may make an election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended, within 30
days of the Grant Date, even though the Shares will not vest, if at all, until
the Lapse Date. Such election must be filed by the Participant with the Internal
Revenue Service Center where the Participant files his or her federal income tax
return. In addition, a copy of the election must be filed by the Participant
with his or her income tax return for the year the Restricted Stock Award is
made. If such election is made, the Participant will incur ordinary income tax
on the fair market value of the Shares on the Grant Date, even though the
Participant’s rights to the Shares do not vest until the Lapse Date, and, under
current law, subsequent appreciation in the value of the stock will be taxed to
the Participant when the Participant sells the Shares at capital gains tax
rates. A sample Section 83(b) election is attached to this Agreement as Appendix
A. If the Participant declines to make the Section 83(b) election, the
Participant will incur ordinary income tax on the fair market value of the
Shares on each Lapse Date, provided the Shares have not been forfeited before
the Lapse Date, and, under current law, any subsequent gain or loss when the
Participant sells the Shares will be taxed to the Participant at capital gains
tax rates. If the Participant decides to make a Section 83(b) election, it is
irrevocable and the Participant will not be able to take a deduction if the
Restricted Stock Award does not vest or the Shares are subsequently forfeited or
the value of the Shares declines.
 
13. Tax Withholding Requirements. The Company shall have the right to require
the Participant to pay the Company the amount of any taxes which the Company is
or will be required to withhold with respect to such Shares before the
certificates for such Shares are delivered to the Participant in accordance with
this Agreement; provided, however, that the Participant may elect to meet the
tax withholding requirement by requesting the Company to withhold from the
Restricted Stock Award the appropriate number of Shares, rounded up to the next
whole number, which would result in proceeds equal to the minimum statutory
withholding tax liability. This election, if made, will be irrevocable. The
Participant may make such election by completing an election form in the form
attached to this Agreement as Appendix B and delivering it to the Company on or
before the date on which certificates for the Shares are delivered to the
Participant. If the amount of any required tax withholding is not paid in cash
or by the Participant’s election to withhold shares from the Restricted Stock
Award, the Company may elect to deduct such taxes from any other amounts then
payable in cash or in Shares or from any other amounts payable any time
thereafter to the Participant or take such other action it deems appropriate,
including voiding the Restricted Stock Award. The Company shall not deliver
certificates for any Shares subject to the Restricted Stock Award until the tax
withholding obligation is satisfied as provided in this Section 13.
 
14.  Provisions of the Omnibus Plan. All of the provisions of the Omnibus Plan
pursuant to which this Agreement is made are hereby incorporated by reference
and made a part hereof as if specifically set forth herein, and to the extent of
any conflict between this Agreement and the terms in the aforesaid Omnibus Plan,
the Omnibus Plan shall control. To the extent any capitalized terms are not
otherwise defined herein, they shall have the meaning set forth in the Omnibus
Plan.
 
15.  Adjustments Upon Changes in Capitalization. In the event of changes in all
of the outstanding Company Stock by reason of stock dividends, stock splits,
reclassifications, recapitalizations, mergers, consolidations, combinations or
exchanges of shares, reorganizations or liquidations or similar event, the
number and class of Shares subject to a Restricted Stock Award shall be
equitably adjusted by the Committee. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to a
Restricted Stock Award.
 
16.  Parties in Interest; Section Headings. This Agreement shall inure to the
benefit of the Company, its successors and assigns, and shall be binding on the
Participant and the Participant’s heirs, personal representatives, successors
and assigns. The Company may assign its rights under this Agreement. The
Participant may not assign his/her rights hereunder. The section headings
contained in this Agreement are inserted as a matter of convenience and shall
not be considered in interpreting or construing this Agreement. 
 
17.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
 
18.  Entire Agreement; Waiver. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, written and oral, between the parties hereto with respect to
the subject matter hereof. The waiver of a breach of any term or condition of
this Agreement must be in writing signed by the party sought to be charged with
such waiver, and such waiver shall not be deemed to constitute the waiver of any
other breach of the same or of any other term or condition of this Agreement.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the remaining provisions.
 
19.  Amendment. This Agreement may be amended only by a writing signed by each
of the parties hereto.
 
 
 
 
 
 
 
 

 
 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COACHMEN INDUSTRIES, INC.
 
By_______________________________
 
Title______________________________
 
 
“PARTICIPANT”
 
__________________________________
 

Appendix A
 
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (the “Code”)
 


 
Pursuant to Section 83(b) of the Code and Treasury Regulation §1.83-2 the
undersigned hereby makes the election described in Section 83(b) of the Code and
states as follows:
 
The name, address and taxpayer identification number of the taxpayer is _
 
   __________________________________________________________
 
      _______________________________________
 
    
The property with respect to which the election is made is:   _____ shares of
Common Stock of Coachmen Industries, Inc.
 
The date or dates on which the property was transferred is January 10, 2007, and
the taxable year for which such election was made ends December 31, 2007.
 
The restriction or restrictions to which the property is subject are as follows:
Shares are earned only upon satisfaction of certain performance criteria and may
not be transferred or sold until three years from the date of grant.
 
The fair market value at the time of transfer (determined without regard to any
lapse restriction, as defined in Treasury Regulation §1.83-3(i)) of each share
with respect to which the election is being made is $_10.80________.
 
The amount paid for such property is $0.00.
 
Copies of this election statement have been furnished to other persons as
required by Treasury Regulation §1.83-2(d).
 
 
____________________________________
 
(Signature)
 
Dated: ______________, 2007
 


--------------------------------------------------------------------------------



Appendix B
 
Election To Withhold Shares From Restricted Stock Award
To Satisfy Withholding Obligations
 
The undersigned Participant in the Coachmen Industries, Inc. 2007 Long Term
Incentive Plan has received a Restricted Stock Award under the Plan as evidenced
by the Restricted Stock Award Agreement dated January 10, 2007 by and between
the undersigned and Coachmen Industries, Inc. (the “Company”).
 
The undersigned hereby requests the Company to withhold from the Restricted
Stock Award the appropriate number of shares of Common Stock, rounded up to the
nearest whole share, which would result in proceeds equal to all applicable tax
withholding requirements with respect to such Restricted Stock Award. The
appropriate number of shares to be withheld shall be determined based on the
closing sales price of the Common Stock on the NYSE Composite Transactions Tape,
as reported in the Wall Street Journal, Midwest Edition, on the first trading
day following the Lapse Date. The undersigned understands that the election made
herein is irrevocable.
 


 


 
__________________________________________
 
Signature of Participant
 


 
Name: ____________________________________
 


 
Date: _____________________________________
 


 


 


 


 


--------------------------------------------------------------------------------



Appendix C
 
 
Coachmen Industries, Inc. Long Term Incentive Plan
 
2007 Restricted Stock Award
 
 
1. Participant’s Name:       
 
2. Total Possible Restricted Stock Award:        
 
3. Imputed Value: $_10.80__ per share = $_ __________________________
 
4. Earned Shares, subject to Vesting Schedule:
 
A. If Pre-Tax Profits are _Breakeven__________________________________, then
_ __________________ Restricted Shares shall be earned by the Participant; or
 
 
B. If Pre-Tax Profits are ___$5mm___________________________________, then
_ _____________________ Restricted Shares shall be earned by the Participant; or
 
 
C. If Pre-Tax Profits are ___$10mm__________________________________, then
_ _______________________ Restricted Shares shall be earned by the Participant.
 
 
Rewards are not cumulative. You will receive only one of these awards, up to the
maximum Total Possible Award set out in Section 2 above.
 
5.
Change in Control: Upon a Change in Control, the Company will presumptively and
conclusively be deemed to have achieved the Pre-Tax Profits set out in 4(A)
above and the Participant will be deemed to have earned the Restricted Shares
set out in 4(A) above; provided, however, if the average monthly Pre-Tax Profits
earned by the Company during the Performance Measurement Period through the last
preceding complete calendar month prior to the date of the Change in Control
multiplied by twelve (12) is greater than the Pre-Tax Profits set out in 4(A)
above, then the Participant will instead be presumptively and conclusively
deemed to have earned the number of Restricted Shares set out in Section 4 above
which is commensurate with the deemed Pre-Tax Profits.

 
6.
Governing Provisions: The provisions of the 2000 Omnibus Stock Plan, the
Prospectus and the 2007 Restricted Stock Award Agreement control this restricted
stock award.

 
2007 restricted stock award agreement.DOC

--------------------------------------------------------------------------------



The number of restricted shares that each of the Registrant’s executive officers
may earn pursuant to Restricted Stock Award Agreements between them and the
Registrant are as follows:



                 
 
 
 
 
 
 
 
 
 
 
 
 
Shares at
 
 
 
Shares at
 
 
 
Shares at
Name
 
 
 
Title
 
 
 
Threshold
 
 
 
Target
 
 
 
Maximum
Richard Lavers
 
 
 
CEO
 
 
 
12,000 
 
 
 
15,000 
 
 
 
18,000 
Colleen A Zuhl
 
 
 
CFO
 
 
 
8,000 
 
 
 
10,000 
 
 
 
12,000 
Michael Terlep Jr
 
 
 
President - RV Group (CLI)
 
 
 
3,000 
 
 
 
9,000 
 
 
 
12,000 
Rick Bedell
 
 
 
President - H&B Group
 
 
 
5,000 
 
 
 
9,000 
 
 
 
12,000 
Les Thimlar
 
 
 
VP - Human Resources
 
 
 
3,000 
 
 
 
4,500 
 
 
 
6,000 



 



--------------------------------------------------------------------------------


Exhibit (10)(b)


STANDARD PURCHASE AGREEMENT
THE WARRIOR GROUP, INC.




ISSUING OFFICE: 1624 Falcon Drive, Suite 100, DeSoto, Texas 75115
PHONE NO.: 972-228-9955
FAX NO.: 972-228-9972



     
TO (VENDOR): All American Building Systems
                          1418 South 13th Street
                          Decatur, Indiana 46733
 
Attn: Mark McLendon
Phone: 260-724-9171     Fax: 260-728-2282
DATE OF ISSUE:  October 26, 2006
 
 
BY: The Warrior Group, Inc.
        1624 Falcon Drive, Suite 100
        DeSoto, TX 75115
ORDER NO.:  #000009
 
NOTE: THE ORDER NUMBER MUST BE REFERRED TO IN ALL CORRESPONDENCE INVOICES AND
OTHER DOCUMENTS ISSUED RELATING TO THIS ORDER. 
FREIGHT TERMS (See Para. 5):
 
 
PAYMENT TERMS (See Para. 4 and 6):
 
 
 
 
SHIP VIA (See Para. 4 and 5) TO THE WARRIOR GROUP, INC. AT AND FOR THE PROJECT
DESCRIBED AS:
 
UNACCOMPANIED ENLISTED PERSONEL HOUSING (UEPH)
Indefinite Delivery/Indefinite Quantity (IDIQ) for Design Build Services
Southwestern Region
Fort Bliss (El Paso), Texas
Contract # W9126G-06-D-0039



THIS AGREEMENT IS ENTERED INTO BY AND BETWEEN THE VENDOR NAMED ABOVE AND THE
WARRIOR GROUP, INC. HEREIN KNOWN AS WARRIOR GROUP. WITNESSETH, THAT FOR THE
CONSIDERATION TO BE PAID BY WARRIOR GROUP AS HEREINAFTER SET FORTH AND SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE VENDOR AGREES TO FURNISH,
SUPPLY, AND DELIVER THE GOODS AND/OR SERVICES DESCRIBED BELOW IN COMPLETE
ACCORDANCE WITH THE GOVERNING CONTRACT DOCUMENTS, INCLUDING ANY ADDENDA OR
AMENDMENTS THERETO, FOR WARRIOR GROUP’S USE AND/OR INCORPORATION IN THE ABOVE
CAPTIONED PROJECT:


SEE ATTACHED SECTION A, WHICH IS A PART OF THIS AGREEMENT.




STANDARD CONDITIONS: IN ADDITION TO THE FOREGOING PROVISIONS THE PARTIES HERETO
ALSO AGREE AS FOLLOWS:


1.
This purchase agreement (“Agreement”) shall be governed by and performed in
accordance with the applicable provisions of the purchase agreement (“Contract”)
entered into between WARRIOR GROUP and Hensel Phelps Construction Company
(“Contractor”) and the prime contract between the Owner of the project and
Contractor, including the plans and specifications and addenda or amendments
issued thereto (collectively, the “Contract Documents”). Except as otherwise
provided herein, Vendor hereby assumes toward WARRIOR GROUP all obligations
which WARRIOR GROUP assumes toward the Contractor under the Contract Documents
with respect to the work to be performed and the goods to be supplied pursuant
to this Agreement. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Contract Documents, the terms of
this Agreement shall control and prevail.


2.
Vendor warrants that the prices charged in connection with this order conform to
all applicable government regulations. Vendor further warrants and agrees to
defend and hold harmless WARRIOR GROUP from and against all suits or claims
arising herefrom for infringement of any patent rights held or alleged to be
held by others relating to the goods and services to be provided under this
Agreement.


3.
Vendor acknowledges WARRIOR GROUP status as a consumer. If a sales tax or use
tax is applicable to the purchase hereunder, Vendor agrees that such tax will be
set forth as a separate item for billing purposes and is included in the price
set forth in this Agreement except to the extent expressly provided otherwise.
Vendor shall be responsible for the collection and payment to appropriate
government authorities of any sales or use taxes that may be applicable to the
purchase called for by this Agreement.


4.
Vendor acknowledges and agrees that payment by WARRIOR GROUP, under this
Agreement, is conditioned upon timely delivery to WARRIOR GROUP of goods fully
complying with the Contract Documents in sound, usable, and reasonably
acceptable condition. Nothing in this Agreement shall be construed or act to
create a contractual relationship between WARRIOR GROUP and any shipper of goods
hereunder. It shall be the Vendor’s sole responsibility to arrange for delivery
of goods without liability to WARRIOR GROUP. Unless otherwise stipulated on the
face of this Agreement, Vendor shall designate shipping routes and methods
(subject to other provisions hereof and shall be fully responsible for selection
of the most expeditious and reliable means of accomplishing delivery to
destination according to the terms hereof.


5.
Unless otherwise stipulated on the face of this Agreement, terms shall be f.o.b.
jobsite, freight prepaid. Vendor agrees to insure the goods called for hereunder
for the full price set forth herein while such goods are in transit and for no
longer than three (3) days after delivery to the jobsite. Vendor shall deliver
written confirmation of such insurance coverage to WARRIOR GROUP prior to
shipment of goods.


6.
The payment terms hereof shall be the same as those applying to WARRIOR GROUP
under the Contract. Payment shall be made to the Vendor on a monthly basis by
wire transfer to a bank account chosen by Vendor or mailed to a bank lock box
chosen by Vendor according to a mutually acceptable schedule of values which the
parties agree to negotiate in good faith.  Invoices rendered for goods hereunder
shall be regarded as due five (5) days following receipt of the corresponding
payment therefore by WARRIOR GROUP from the Contractor.  If any act or omission
of Vendor shall cause or contribute to a delay in the receipt by Warrior Group
of periodic or final payment under the Contract, Vendor further agrees that no
payment hereunder shall be considered due until and unless delivery of the goods
for which invoices are rendered has been accomplished in a reasonably
satisfactory manner and in full compliance with the terms hereof.


7.
Time is of the essence of this Agreement. Vendor acknowledges that it has
familiarized itself with all of the conditions of the locality, Project,
Contract Documents and any other factor or circumstance which may reasonably be
expected to affect its performance under this Agreement, and nothing in this
Agreement shall obligate or render WARRIOR GROUP liable for additional payment
to the Vendor on account of its misunderstanding or failure to familiarize
itself with such factors and conditions. The Vendor, having stated or
acknowledged the required delivery date or dates called for on the face of this
Agreement, shall be responsible for the necessary execution of orders; planning
and scheduling; correlation of Contract Documents; preparation, submission and
approval of shop drawings, samples, schedules, templates and other required
submittals; expediting or shipping procedures; and shall do all other things
necessary to guarantee delivery of this order by the stipulated date or dates.
Vendor agrees to exercise due diligence, and to cause each of its authorized
agents or representatives to exercise due diligence, in executing and processing
this order in all of its terms. Vendor agrees to keep WARRIOR GROUP fully
informed as to the delivery status of the materials, goods or services required
by this Agreement, and to advise WARRIOR GROUP, in writing, of any delay,
circumstance or development in the execution, processing or shipment of this
order which may impair Vendor’s ability to meet the required delivery date or
dates or which may otherwise affect the discharge of Vendor’s obligations under
this Agreement. Should the Vendor fail in this, or in any of the other
requirements of this Agreement in any material respect, WARRIOR GROUP may, at
its option and in its sole


 


 


The Warrior Group, Inc.
Page 1 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



discretion, modify or cancel this order only after giving Vendor written notice
specifying such failure and at least five (5) business days from receipt of such
notice to cure such failure or commence the necessary work to cure a failure
that cannot be cured within such five (5) business day period, and WARRIOR GROUP
may place or re-place the order, in full or in part, with others; all without
prejudice to any other right or remedy it may have. In the event of such
cancellation, no additional funds shall be due Vendor with respect to this
Agreement until all materials and supplies originally called for under this
Agreement have been accepted by the Owner of the Project and WARRIOR GROUP has
received payment therefore. At such time, Vendor shall be entitled to payment
only to the extent that the outstanding amount due Vendor for deliveries
actually made to the Project exceeds the additional costs or damages incurred by
WARRIOR GROUP in procuring the materials or supplies deleted from this Agreement
and any other additional costs or damages, including attorney’s fees, incurred
by WARRIOR GROUP as a result of Vendor’s failure of performance. In the event of
such modification or cancellation, Vendor hereby assigns to WARRIOR GROUP, which
assignment may be accepted at the option of WARRIOR GROUP, any or all supply
agreements or Agreements entered into by Vendor relating to the modified or
cancelled portion of this Agreement and Vendor hereby acknowledges that should
WARRIOR GROUP elect such assignment, this provision may be relied upon by such
lower tier suppliers or vendors as evidencing the consent of Vendor to such
assignment. Vendor acknowledges liability for damages to WARRIOR GROUP resulting
from the Vendors failure to perform in a timely manner. In any determination of
damages attributable to any failure or deficiency in performance by Vendor,
WARRIOR GROUP shall recover all damages it may sustain, as well as all
reasonable costs and attorney’s fees which may arise from the enforcement of any
suit for damages under this Agreement. In the event the Vendor is delayed in the
performance of its obligations under this Agreement by any circumstances beyond
its control, and for which a time extension may be granted under the Contract,
Vendor hereby agrees to notify WARRIOR GROUP immediately by filing a written
request with WARRIOR GROUP for an extension of time within five (5) business
days of the date on which the delay was first identified by or communicated to
Vendor (whichever is earlier); otherwise Vendor shall waive any claim with
respect to such delay. WARRIOR GROUP will promptly relay any such request deemed
valid to the Contractor, but shall not be responsible for its acceptance. This
Agreement shall not be terminated as a result of, and Vendor shall not be liable
for, any delay in completing the work hereunder if the delay arises from
unforeseeable causes beyond the control and without the fault or negligence of
the Vendor, including, without limitation, acts of God or of the public enemy,
acts of WARRIOR GROUP, the Contractor or Owner in either its sovereign or
contractual capacity, acts of another contractor in the performance of a
contract with WARRIOR GROUP, the Owner or Contractor, fires, floods, epidemics,
quarantine restrictions, strikes, freight embargoes, unusually severe weather,
or delays of vendors or suppliers at any tier arising from unforeseeable causes
beyond the control and without the fault or negligence of both the Vendor and
the vendors or suppliers; provided, that, Vendor shall notify WARRIOR GROUP of
such delay within five (5) business days from the beginning of such delay.


8.
The Vendor hereby agrees to submit or resubmit any and all shop and fabrication
drawings, design and performance data, certificates, tests, samples, templates,
operation and/or maintenance manuals, schedules, color selections and
descriptive product data promptly and as required by the Contract Documents, all
in sufficient quantity as to adequately provide for the needs of all interested
parties. Approval of any of the foregoing by WARRIOR GROUP, Contractor or the
Owner shall not alter the requirements of the Contract Documents for quality,
quantity, finish, dimension, design and configuration, except to the extent
specifically noted by Vendor and approved by the Owner or Owner’s authorized
agent; nor shall such approval constitute acceptance by WARRIOR GROUP of any
method, material or equipment not ultimately acceptable to the Owner or Owners
authorized agent; nor shall such approval, or the lack thereof, relieve the
Vendor of any of its responsibilities to WARRIOR GROUP pursuant to this
Agreement. The Vendor further agrees that the cost of all designs, drawings,
tests, samples, templates and mock-ups required pursuant to this Agreement,
together with field measurements, sampling and shipping or delivery expense
connected with any of the foregoing, is included in the price of this Agreement
as may be changed from time to time by change orders. The Vendor hereby agrees
that the entire cost (other than costs in connection with change orders) of
altering, reworking, end refinishing any manufactured or fabricated items not
conforming to approved designs, drawings, templates or samples shall be borne by
the Vendor, but only to the extent they fail to conform.


9.
Any proposed substitution of materials, equipment, or methods of fabrication for
those shown or specified in the Contract Documents shall be approved in writing
by the Owner or Owner’s authorized agent and by WARRIOR GROUP and Contractor if
such substitution is proposed subsequent to bidding. If any such substitution
involves changes in the work of WARRIOR GROUP or others, and such change has not
been brought to WARRIOR GROUP attention, in writing, prior to the date of this
Agreement, the cost of any such change shall be borne by the party making the
substitution.


10.
WARRIOR GROUP shall have the right, and such right is acknowledged, to withhold
a fair and equitable amount from any payment due hereunder pending satisfactory
settlement of any claims against the Project or against WARRIOR GROUP by third
parties for amounts allegedly due from Vendor relating to this Agreement, or for
disputes involving the Vendor and other vendors relating to this Agreement,
wherein WARRIOR GROUP is directly or indirectly an interested party. It is
further agreed that WARRIOR GROUP may withhold a fair and equitable amount from
any payment due hereunder pending satisfactory settlement of any charges,
expenses or costs incurred as a result of failure of the materials, goods, or
services provided pursuant to this Agreement to fully meet the requirements of
the Contract Documents. It is further agreed that WARRIOR GROUP may withhold
payment if Vendor shall fail to honor any representations or warranties, express
or implied, as to the materials furnished under this Agreement. WARRIOR GROUP
may issue any portion of the payments due hereunder by the means of a check made
payable to the joint order of Vendor and such of Vendors workmen, materialmen,
suppliers, or vendors who may have lien rights, stop notice rights, or rights
against any bond posted by WARRIOR GROUP with respect to the Project only after
Vendor’s consent. Vendor agrees to indemnify and defend WARRIOR GROUP from any
and all lien claims, stop notices, and/or bond claims arising from Vendor’s
performance under this Agreement. Notwithstanding any language to the contrary,
this provision may not be enforced against the Vendor when the reason for the
lien, claim or cause of action results from the failure to pay by WARRIOR GROUP
or Contractor of sums otherwise due and owing to Vendor under the terms of this
Agreement.


11.
Vendor agrees to furnish a full lien waiver and release as a condition of final
payment, and further agrees to furnish partial lien waivers and releases, upon
the request and at the option of WARRIOR GROUP. All such releases shall be
conditioned on payment.  All costs of defending the Owner, the Contractor or
WARRIOR GROUP against claims, including mechanics liens, asserted or filed
against them by creditors of the Vendor shall be deducted from monies otherwise
due, provided that a sufficient balance to cover such costs remains unpaid at
the time notification of the claims is received. If the full amount of this
Agreement has been paid, or if the balance due is not sufficient to offset such
costs, the Vendor agrees to reimburse WARRIOR GROUP for any and all expenses
arising from the claim or claims, including reasonable attorney’s fees and
costs. Notwithstanding any language to the contrary, this provision may not be
enforced against the Vendor when the reason for the lien, claim or cause of
action results from the failure to pay by WARRIOR GROUP or Contractor of sums
otherwise due and owing to Vendor under the terms of this Agreement.


12.
Vendor agrees to furnish a good and sufficient Supply Bond with a Surety and on
a form acceptable to WARRIOR GROUP within fifteen (15) days following receipt
and execution of this Agreement. Vendor further agrees, in the event said Supply
Bond is not called for on the face of this Agreement and is not an original
condition of this Agreement, to obtain and furnish such Supply Bond covering the
remainder of its obligations hereunder at any time during the life of this
Agreement upon seven (7) days written request by WARRIOR GROUP. Unless otherwise
stipulated, the premium cost of such Supply Bond shall be borne by Vendor.


13.
It is agreed that the Vendor shall not assign or sublet this Agreement or any
part hereof, including payments hereunder (other than with respect to Vendor’s
secured lender), without first obtaining the written consent of WARRIOR GROUP.
Unless specifically waived in writing by WARRIOR GROUP, WARRIOR GROUP shall have
a prior claim and offset right against payments due or to become due under this
Agreement between the parties in the event Vendor fails to comply or shall
become disabled from complying with the terms of this Agreement between the
parties. In the event any claim or claims are asserted against WARRIOR GROUP by
parties supplying material or services to the Vendor for use under this
Agreement between the parties, it is agreed that WARRIOR GROUP may set off and
apply the proceeds due or to become due hereunder to satisfy such claims.


14.
In receiving payment hereunder, Vendor agrees to apply such payment only against
this order and only against the account of WARRIOR GROUP on or for this Project,
unless written consent of WARRIOR GROUP shall first have been obtained for
application of payments hereunder against some other account.


 


 


The Warrior Group, Inc.
Page 2 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



15.
Vendor hereby agrees, at the option and request of WARRIOR GROUP, to submit any
billing for partial or Progress payment on a form and with certification as
supplied and required by WARRIOR GROUP.


16.
If the terms of this Agreement provide for the purchase of materials on a unit
price basis, the unit of measure for payment shall be one for which certified
verification of weights or quantities can be furnished at the time of delivery.
Otherwise, Vendor agrees that WARRIOR GROUP is without means of ascertaining the
accuracy of volumetric or other units of measure at the point and time of load
delivery, and agrees that receipt of load tickets by WARRIOR GROUP
representative at the point of delivery does not constitute acceptance of
Vendors quantities for payment purposes. In the event the parties fail to agree
on the actual quantities delivered, WARRIOR GROUP shall have the right to
measure quantities of work in place and make final settlement on the basis of
such measurement.


17.
To the extent any dispute or controversy relating to this Agreement arises, in
whole or in part, from the acts or omissions of the Owner, such dispute shall be
resolved pursuant to the dispute resolution provisions of the prime contract
entered into by Contractor and Owner and the Vendor’s recovery in connection
with such dispute shall be limited to the amount recovered from the Owner with
respect to Vendor’s interest in the dispute. Any dispute between WARRIOR GROUP
and Vendor not arising from or relating to the acts or omissions of the Owner
shall be resolved through arbitration with the American Arbitration Association
under the Construction Industry Rules and shall be governed by the laws of the
state where the Project is located.  The Vendor and WARRIOR GROUP agree to
mediate their disputes under the American Arbitration Association Construction
Industry Rules as a condition precedent to Arbitration.


18.
Warranty: The Vendor warrants and guarantees the goods and services to be
supplied pursuant to this Agreement, as required by the Contract Documents
unless otherwise stated, and agrees to make good, at its own expense, any defect
in materials or workmanship which may occur or develop prior to WARRIOR GROUP’s
release from responsibility from the Contractor therefore under the Contract
Documents or applicable law. Unless otherwise specified in the Contract
Documents, such warranty obligations shall commence on the date of Substantial
Completion as determined by the Contract Documents.


19.
This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior or concurrent oral or written
discussions or agreements related thereto. This Agreement may only be modified
in writing executed by the parties hereto.


20.
Vendor acknowledges that the Owner has the right to make changes in the general
scope of the prime contract, either in writing or orally.  WARRIOR GROUP agrees
to promptly give Vendor written notice of any such change to the scope of the
prime contract affecting Vendor's work hereunder.  In the event such changes
cause an increase or decrease in the Vendor’s cost of, or the time required for,
the performance of any part of the work under this Agreement, equitable
adjustments shall be made accordingly to this Agreement in writing.  Vendor
shall give WARRIOR GROUP a written claim for any equitable change to the price
to be paid by WARRIOR GROUP hereunder, or to the time needed to perform the work
hereunder, necessitated by such change in scope as soon as practicable but no
later than five (5) business days after Vendor's receipt of WARRIOR GROUP’S
notice.  WARRIOR GROUP agrees to timely take all action required under the
Contract, including without limitation under FAR 52.243-4, to secure change
order status for any change in scope for which Vendor submits a claim for
equitable adjustment and to submit such claim for equitable adjustment to Owner.
 In the event Owner, Contractor or WARRIOR GROUP does not accept Vendor's claim
for equitable adjustment, WARRIOR GROUP and Vendor shall negotiate in good faith
to reach mutually satisfactory terms for an adjustment to the price paid by
WARRIOR GROUP hereunder, or the time required to perform the work hereunder (as
applicable) and such agreement shall be a condition to the completion by Vendor
of any change in the work performed hereunder.


21.
INDEMNIFICATION:


(A)
THE VENDOR EXPRESSLY AGREES TO INDEMNIFY, DEFEND (WITH COUNSEL OF ITS CHOICE)
AND HOLD HARMLESS WARRIOR GROUP, CONTRACTOR, OWNER AND THEIR AUTHORIZED AGENTS
AND ANY OTHER PARTY THE WARRIOR GROUP IS OBLIGATED TO INDEMNIFY UNDER THE
CONTRACT (COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
LIABILITY, CLAIMS, LOSSES, DAMAGES, CAUSES OF ACTION, COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES), ARISING FROM THE WORK PERFORMED BY THE
VENDOR AND ONLY TO THE EXTENT CAUSED BY THE NEGLIGENT ACT OR OMISSION OF THE
VENDOR.  THE CLAIMS TO WHICH THIS INDEMNITY OBLIGATION APPLY SHALL BE LIMITED TO
CLAIMS FOR PERSONAL INJURY OR DEATH TO ANY PERSON OR PERSONS (INCLUDING BUT NOT
LIMITED TO OFFICERS, AGENTS AND EMPLOYEES OF WARRIOR GROUP, VENDOR OR LOWER-TIER
VENDORS TO VENDOR) AND PROPERTY DAMAGE (OTHER THAN TO THE VENDOR’S WORK ITSELF)
ARISING FROM VENDOR’S WORK.  EXCEPT TO THE EXTENT REQUIRED BY THE CONTRACT
DOCUMENTS, THIS INDEMNITY IS NOT INTENDED TO EXTEND TO ANY CLAIM ARISING FROM
THE NEGLIGENCE OF THE ARCHITECT OR ENGINEER RELATING TO OR ARISING FROM THE
DESIGN AND/OR ENGINEERING FOR THE PROJECT.


(B)
THE VENDOR’S OBLIGATIONS TO THE INDEMNITEES UNDER PART (A) OF THIS ARTICLE
INCLUDE INDEMNIFICATION AGAINST CLAIMS, SUITS AND CAUSES OF ACTION (AS DEFINED
AND LIMITED IN PART (A)) BROUGHT BY VENDORS, EMPLOYEES OR AGENTS OF THE VENDOR
OR ITS LOWER-TIER VENDORS AS A RESULT OF AN UNSAFE PLACE TO WORK, FAILURE TO
PROPERLY SUPERVISE, OR SUCH SIMILAR TYPES OF COMPLAINTS.  THE VENDOR, ITS
LOWER-TIER VENDORS AND VENDORS SHALL NOT RAISE THE IMMUNITY OF WORKERS’
COMPENSATION ACTS OR SIMILAR LAWS AS A DEFENSE TO THE OBLIGATIONS ASSUMED
HEREUNDER WITH RESPECT TO ACTIONS BROUGHT BY THEIR OWN EMPLOYEES AGAINST THE
INDEMNITEES.


(C)
THE VENDOR SHALL PAY ALL REASONABLE EXPENSES AND ATTORNEYS’ FEES INCURRED BY THE
INDEMNITEES IN THE ENFORCEMENT OF THIS ARTICLE.


(D)
FOR THE AVOIDANCE OF DOUBT, THE INDEMNIFICATION OBLIGATIONS OF VENDOR UNDER THIS
ARTICLE SHALL NOT APPLY TO MATTERS OF THE PHYSICAL CHARACTERISTICS OF THE WORK
PERFORMED HEREUNDER (WHICH, RATHER, IS GOVERNED EXCLUSIVELY BY THE WARRANTY
GRANTED IN ARTICLE 18 OF THIS AGREEMENT).


(E)
WARRIOR GROUP SHALL INDEMNIFY, DEFEND BY COUNSEL REASONABLY ACCEPTABLE TO
VENDOR, AND HOLD HARMLESS VENDOR, AND ITS SUBSIDIARIES, OFFICERS, DIRECTORS,
ATTORNEYS, CONSULTANTS, AGENTS AND EMPLOYEES FROM AND AGAINST ALL CLAIMS,
DAMAGES, LOSSES AND EXPENSES, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEY’S
FEES, ARISING OUT OF OR RESULTING FROM (i) THE PERFORMANCE OF ANY WORK,
MODIFICATIONS OR ANY ACTIONS PERFORMED BY WARRIOR GROUP OR WARRIOR GROUP’S OTHER
SUBCONTRACTORS OR THEIR AGENTS OR EMPLOYEES WITH RESPECT TO THE WORK DELIVERED
OR PERFORMED BY VENDOR HEREUNDER (INCLUDING DAMAGE TO VENDOR’S WORK) ONLY TO THE
EXTENT CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF WARRIOR GROUP .


22.
Except to the extent expressly provided otherwise herein, the Vendor shall
provide at its own expense whatever tools, machines, equipment, plant utilities,
service, storage sheds, workshops, offices, other temporary structures, and any
other facilities it may deem necessary for the complete performance of all work
required under this Agreement, and shall remove any such installations and
thoroughly clean and restore the site and premises at the completion of the
work. If the Vendor has occasion to utilize any of the facilities of the WARRIOR
GROUP, when and if available, Vendor shall pay an equitable portion of the cost
thereof, provided, however, that WARRIOR GROUP shall bear no responsibility for
any loss or damage from any cause whatsoever arising from Vendor’s use of such
facilities.


23.
The Vendor shall obtain WARRIOR GROUP’S approval for and do any material
cutting, patching, and blocking necessary to complete Vendors work hereunder,
and such work shall be performed to the same standards and shall match any
related work in accordance with the Contract Documents. The Vendor and WARRIOR
GROUP agree to cooperate with each other and other vendors whose work might
interfere with the Vendor’s, WARRIOR GROUP’S or other another vendor’s work,
including without limitation, the preparation of sketches and drawings as
directed, and/or the participation in the preparation of coordination drawings
in areas of congestion, specifically noting and advising the parties of any
possible interference by other trades with the performance of Vendor’s and/or
WARRIOR GROUP’S work, as applicable.


24.
Vendor agrees to keep the premises clean at all times and to remove from the
site all rubbish, debris, packing materials, scrap and waste materials resulting
from its work under this Agreement within twenty-four (24) hours after receipt
from WARRIOR GROUP of written notice to do so. Vendor shall not dispose of any
hazardous materials in dumpsters supplied by WARRIOR GROUP. Vendor shall handle
and dispose of hazardous materials utilized by Vendor in connection with its
work in


 


 


The Warrior Group, Inc.
Page 3 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



accordance with applicable law and regulations, and the requirements of the
Hazardous Materials and Waste Site-Specific Contingency Plan issued by
Contractor for the Project. Vendor further agrees to clean and remove, to the
reasonable satisfaction of the WARRIOR GROUP, all dirt, grease, marks, stains,
or other imperfections from all finished work and property throughout the
Project resulting from the execution of the work required under this Agreement.
The Vendor and WARRIOR GROUP shall (and WARRIOR GROUP shall cause its other
subcontractors to) properly cover and protect the work of others from damage or
soiling arising from the performance of the work required under this Agreement
and Vendor and WARRIOR GROUP shall (and WARRIOR GROUP shall cause its other
subcontractors to) promptly clean, restore, replace, or pay for the replacement
of any such work of others damaged or soiled in the performance of its own work.
If the Vendor or WARRIOR GROUP (or  any of WARRIOR GROUP’S other subcontractors)
refuses or fails, in the manner and time aforesaid, to promptly perform such
cleaning and/or repairs as directed by party whose work was so damaged or
soiled, Vendor or WARRIOR GROUP, as applicable, shall have the right to proceed
with such cleaning and/or repair, and Vendor or WARRIOR GROUP, as applicable and
on demand therefore, shall repay to WARRIOR GROUP or Vendor, as applicable, the
actual, reasonable cost of such work, including such party’s direct  and
identifiable supervision, insurance, tax and overhead costs attributable to such
work.


25.
It is understood and agreed the work provided for in this Agreement constitutes
only a part of the work being performed on this Project by WARRIOR GROUP and
other vendors. The Vendor therefore agrees to perform the work called for in
this Agreement in such a manner that will not injure or damage any other work
performed by WARRIOR GROUP or any other vendor, and Vendor further agrees as
follows:


(a)
To furnish commercially reasonable protection for its own work-in-place and all
materials stored for use under this Agreement, and to bear and be liable for all
loss and/or damage of any kind to said work and materials occurring at any time
prior to the final completion and acceptance thereof that is attributable to the
negligence or misconduct of Vendor;


(b)
To pay or reimburse WARRIOR GROUP on account of any damage or injury to the work
or property of WARRIOR GROUP, the Owner, the Contractor and other vendors caused
by or arising from the performance of Vendor’s work as provided in this
Agreement including the cost (other than costs included in a change order
equitable adjustment or that would have been eligible for a change order
equitable adjustment but for the failure of the party seeking such damages to
properly qualify for a change order equitable adjustment) of replacing,
repairing, refinishing, or restoring any work damaged, removed, or displaced in
the course of correcting or repairing work or replacing materials hereunder
which are rejected by the Owner or the Owner’s Authorized Agent or which are
deemed to be at variance with the requirements of this Agreement.


26.
Vendor shall comply with all requirements of the Contract Documents pertaining
to payroll reports, payroll affidavits, payment of prevailing wages, benefits
and contributions, anti-kickback clauses, fair labor practices,
nondiscrimination clauses, equal employment opportunity laws, orders and
directives and other labor arrangement requirements insofar as such matters
pertain to its work under this Agreement and are applicable to Vendor. Failure
of Vendor to observe any of the aforesaid requirements, including the prompt
submission to WARRIOR GROUP of required reports and affidavits, shall constitute
cause for withholding progress payments until such requirements are met. It
shall be the responsibility of the Vendor to determine its own status under the
various regulatory acts relating to employment, and nothing in this Agreement
shall serve to make WARRIOR GROUP liable for any errors or acts of Vendor with
respect thereto. The Vendor agrees to consult with WARRIOR GROUP in all matters
pertaining to craft work assignments wherein such assignments might reasonably
result in controversy or craft jurisdictional disputes. Vendor hereby agrees
that if any portion of its work under this Agreement is further subcontracted
such lower-tier vendor shall comply with, observe and be bound by the terms and
provisions of this Article, and Vendor further agrees to incorporate the terms
and provisions of this Article in any lower-tier Agreement.
 
27.
Vendor shall obtain and pay for all permits, licenses and official inspections
made necessary by its work. Vendor shall comply with all laws, ordinances and
regulations applicable in any way to the work required under this Agreement.
 
28.
The Vendor certifies that it is, or that prior to the commencement of work under
this Agreement it will become an “independent contractor” and “employing unit”
subject, as an employer, to all applicable laws and regulations with respect to
such status. Vendor agrees to defend WARRIOR GROUP against any claim or
assertion of an employer-employee relationship between WARRIOR GROUP and Vendors
workers, and to indemnify and hold WARRIOR GROUP harmless against any expense or
liability imposed upon WARRIOR GROUP by reason of a finding of such an
employer-employee relationship. WARRIOR GROUP agrees to defend Vendor against
any claim or assertion of an employer-employee relationship between Vendor and
WARRIOR GROUP’S workers, and to indemnify and hold Vendor harmless against any
expense or liability imposed upon Vendor by reason of a finding of such an
employer-employee relationship.
 
29.
The Vendor shall not employ any persons in the performance of this Agreement
whose employment might be reasonably objected by WARRIOR GROUP (provided that
WARRIOR GROUP shall have reasonably and in good faith determined that the
employment of such person would be materially detrimental to WARRIOR GROUP’S or
another vendor’s work at the Project site), the Contractor or Owner. In the
interest of harmonious relations and to facilitate the orderly and efficient
progress of the work on this Project, the Vendor hereby agrees to promptly
remove from the Project any supervisor, employee, worker or lower-tier vendor to
whom WARRIOR GROUP (subject to the same limitation in the parenthetical in the
preceding sentence) or the Contractor reasonably objects or to whom the Owner or
the Owner’s Authorized Agent objects, and such person or party shall not again
be employed in connection with the performance of this Agreement. The Vendor
shall at all times maintain a qualified and skilled superintendent or foreman at
the site of the work who shall be reasonably satisfactory to the Owner, the
Owner’s Authorized Agent, WARRIOR GROUP (subject to the same limitation in the
parenthetical in the first sentence of this Article) and/or to the Contractor.  
 
30.
The Vendor and WARRIOR GROUP each shall strictly observe and comply with all
applicable safety laws, rules and regulations, including applicable OSHA
standards, and with the accident prevention program required under the
applicable provisions of the Contract Documents.  Whenever the Contract
Documents shall require any special safety, first aid, or emergency treatment
facilities, it is agreed that same shall be provided by the Vendor for its own
use; or that when such alternative is made available by WARRIOR GROUP, the
Vendor shall enter into a Supplementary Agreement with WARRIOR GROUP and other
vendors for the cooperative provision thereof, and the entire cost thereof shall
be prorated among the participants in proportion to the number of employees
engaged on the Project each month by the respective participants. Vendor shall
indemnify, hold harmless, and defend WARRIOR GROUP from any citations, fines, or
penalties assessed upon WARRIOR GROUP by the Occupational Safety and Health
Administration, or any other state or local agency or authority with
jurisdiction over workplace health or safety, relating to or arising from
Vendor’s work performed hereunder. In the event any such citations, fines or
penalties are issued to WARRIOR GROUP relating to or arising from Vendor’s work
performed hereunder, unless WARRIOR GROUP and Vendor agree to contest the
citation, fine or penalty, at Vendor’s sole expense, the amount of the citation,
fine or penalty shall be paid promptly by Vendor upon demand by WARRIOR GROUP
and if such payment is not made promptly, WARRIOR GROUP may issue such payment
and deduct the amount paid from any amounts due Vendor hereunder.  WARRIOR GROUP
shall indemnify, hold harmless, and defend Vendor from any citations, fines, or
penalties assessed upon Vendor by the Occupational Safety and Health
Administration, or any other state or local agency or authority with
jurisdiction over workplace health or safety, relating to or arising from any
actions or work of WARRIOR GROUP (or any of WARRIOR GROUP’S other
subcontractors) at the Project site. In the event any such citations, fines or
penalties are issued to Vendor relating to or arising from WARRIOR GROUP’S (or
any of its other subcontractor’s) actions or work at the Project site, unless
Vendor and WARRIOR GROUP agree to contest the citation, fine or penalty, at
WARRIOR GROUP’S sole expense, the amount of the citation, fine or penalty shall
be paid promptly by WARRIOR GROUP upon demand by Vendor.
 
 
(a)
Any accident arising out of Vendor’s work shall be discussed at the next
Contractor Safety Committee meeting, to determine if the accident was
preventable and to determine the responsible party. At that meeting, an
authorized representative of Vendor shall explain, in person, the cause of the
accident and the actions Vendor shall take to prevent similar accidents in the
future. A fine of $100 may be assessed for each calendar day Vendor fails to
appear before the Safety Committee as required by this Article.
 
 
(b)
Any of Vendor’s employees who are found to be in violation of applicable safety
laws, rules and regulations, including applicable OSHA standards, and with the
accident prevention program required under the applicable provisions of the
Contract Documents will be subject to immediate and permanent removal from the
Project, in accordance with Article29. In the event Vendor has repeated safety
issues on the Project, WARRIOR GROUP may, if directed by Contractor , require
Vendor to furnish a full-time safety engineer for the Project, at no additional
cost to WARRIOR GROUP. This safety engineer shall demonstrate full and complete
understanding of the safety laws, rules and regulations applicable to Vendor’s
work on the Project.
 
 


 
 


 


The Warrior Group, Inc.
Page 4 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



 
(c)
If Vendor’s work involves the furnishing of scaffolding for the Project, Vendor
shall have a competently trained person on the Project to supervise and inspect
the scaffolding during erection, usage and dismantling.
 
 
31.
The Vendor accepts full and exclusive liability for the payment of any and all
contributions, taxes or insurance of any description whatever, now or hereafter
imposed by any authority, which are measured by the wages, salaries, or other
compensation paid to persons employed by Vendor on work performed pursuant to
the terms of this Agreement. Further, Vendor agrees to and does hereby accept
full and exclusive liability for the payment of any and all taxes, including
personal property, sales taxes use and excise taxes, relating to the materials,
supplies, tools machinery equipment and plant which may be purchased, acquired,
rented, or used by Vendor relating to work performed under this Agreement.
 
 
32.
Vendor shall provide and maintain at all times during the performance of this
Agreement the following insurance:
 
 
(a)
Workers’ Compensation for protection of the Vendors owners, partners, and
employees as required by law and Employers Liability Insurance with the
following limits:
 
 
1.
Each Accident
$1,000,000.00
 
 
2.
Each Occupational Disease
$1,000,000.00
 
 
3.
Occupational Disease - Aggregate
$1,000,000.00
 
 
The Workers’ Compensation and Employers Liability Insurance policies of the
Vendor shall contain a waiver of subrogation as to the WARRIOR GROUP and any
other additional insured under this Agreement. The limits of liability for this
coverage shall be as required by applicable Statute;
 
(b)
Broad Form General Liability Insurance covering bodily injury, including death,
personal injury, property damage and contractual liability, including all terms
set forth in this Agreement Agreement. The Broad Form General Liability policy
shall provide coverage on an occurrence basis and shall include explosion,
collapse, underground hazard and products/completed operations coverages.
Minimum limits of liability provided by this coverage shall be:
 
1.
General Aggregate
$2,000,000.00
 
 
2.
Products/Completed Operations Aggregate
$2,000,000.00
 
 
3.
Personal & Advertising Injury
$2,000,000.00
 
 
4.
Each Occurrence
$2,000,000.00
 
 
5.
Fire Damage (any one fire)
$50,000.00
 
 
6.
Medical Expense
$5,000.00
 
 
The Vendor shall maintain the products/completed operations coverage required
herein in full force and effect until the statute of limitation or statute of
repose, whichever is longer, applicable to the Vendor’s work has lapsed
 
 
(c)
Automobile Liability Insurance covering the use, operation and maintenance of
any automobiles, trucks, trailers, or other vehicles owned or hired by Vendor
for use on the jobsite providing bodily injury, including death, and property
damage coverage Minimum limits of liability provided by this coverage shall be a
Combined Single Limit of $2,000,000.00
 
 
(d)
Physical damage property insurance for the value of all Vendor-owned and/or
rented tools and equipment and including a waiver of subrogation in favor of
WARRIOR GROUP in the event of loss or damage.
 
 
(e)
The Vendor agrees to notify WARRIOR GROUP of any substantial claims (paid or
reserved) applied against the aggregate of any of the required insurance
policies.  The Vendor agrees to add WARRIOR GROUP as an additional insured on
Vendor's Umbrella Policy providing umbrella coverage for all insurance required
in this Article 32.
 
 
(f)
All insurance required hereunder shall be maintained in full force and effect in
a company or companies reasonably satisfactory to WARRIOR GROUP, at Vendors
expense, including the payment of all premiums, deductibles arid self-insured
retentions applicable to such policies or claims there under, and until
performance in full of all obligations due hereunder, including warranty
obligations.
 
 
(g)
All insurance shall be subject to the requirement that the WARRIOR GROUP must
receive prior written notice thirty (30) days before cancellation of or failure
to renew any such policy. In the event of the threatened cancellation for
nonpayment of premium, WARRIOR GROUP may pay the same on behalf of the Vendor
and deduct the payment from the amounts then or subsequently owing to the
Vendor.
 
 
(h)
Certificates of Insurance evidencing the required insurance shall he submitted
on the forms furnished by WARRIOR GROUP and must be filed with WARRIOR GROUP
within thirty (30) days of the date hereof unless Vendor is scheduled to begin
work before then, in which case the Certificates of Insurance shall be provided
no less than seven (7) days prior to the Vendors commencement of work hereunder.
 
 
(i)
No payment shall be considered due and owing hereunder until the required
Certificates of Insurance have been received by WARRIOR GROUP. Failure to
furnish the required insurance certificates will be cause for cancellation of
this Agreement.
 
 
(j)
WARRIOR GROUP and the other Indemnitees shall be named as additional insureds on
Form B-CG2010 1185 on the Vendor’s Broad Form General Liability insurance
required by the Agreement. Unless expressly approved by WARRIOR GROUP, Vendor’s
obligation to name WARRIOR GROUP and the
 
 


 
 


 


The Warrior Group, Inc.
Page 5 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



 
other Indemnitees as additional insureds on the aforementioned policies can not
be satisfied by the Vendor arranging for the issuance of an Owner’s and
Contractor’s Protective liability insurance policy.
 
 
(k)
All insurance provided by the Vendor hereunder shall be primary to any insurance
policies held by WARRIOR GROUP or any other additional insured.
 
 
(l)
It is the practice of the Contractor to carry Builders Risk Insurance applicable
to the Contract or, in the alternative, to participate as an additional insured
in such a policy that may be furnished by the Owner. The Contractor shall
endeavor to include the interest of the Vendor, as its interest may appear,
under the Project Builders Risk coverage.
 
 
(m)
The provisions of this Agreement do not make it mandatory upon WARRIOR GROUP to
carry any insurance whatsoever for the benefit of the Vendor. Vendor agrees it
will assume responsibility to determine whether Builders Risk Insurance is in
force and what coverage is afforded the interests of the Vendor, and Vendor
shall be liable for any deductible amount applicable under the policy to any
claim relating to Vendor’s work. In the event the Contractor should elect to
carry Builders Risk Insurance, the Vendor agrees to submit immediately upon
demand, a complete breakdown of this Agreement price showing materials, labor,
expendable tools, supplies or any other thing or article of value, the cost of
which is included in the Agreement amount stated herein, all as may be required
for the purpose of determining values under said coverage. Vendor agrees to
waive any and all rights of subrogation that it may have as to WARRIOR GROUP and
any other additional insured under the applicable Builder’s Risk policy to the
extent of the coverage provided by the Builder’s Risk policy. Vendor shall
include a similar waiver of subrogation with respect to the applicable Builder’s
Risk policy in all lower-tier Agreements entered into by Vendor relating to
Vendor’s work.
 
 
33.
The Vendor, in performing the work required by this Agreement, shall not
unlawfully discriminate against or harass any applicant, employee or minority or
disadvantaged business because of belief, race, creed, color, religion, sex,
age, national origin, physical or mental handicap or because it is a disabled
veteran or Vietnam Era Veteran. Unless this Agreement is exempted by the rules,
regulations or orders of the Secretary of Labor, Vendor agrees to comply with
the provisions of paragraphs (1) through (7) of Part 202 of Executive Order
11246, as amended; the affirmative action for handicapped workers clause set
forth in 41 CFR § 60-741.4; and the affirmative action for disabled veterans and
veterans of the Vietnam era clause set forth in 41 CFR § 60-2505, which are by
reference incorporated herein Vendor shall include the above provisions of this
Article in all lower-tier Agreements and purchase agreements issued for work to
be performed at the site under this Agreement.
 
 
It is the policy of WARRIOR GROUP to provide a working environment at its sites
and facilities that is free of sexual harassment and harassment, intimidation
and coercion based on ethnic background, religion, gender or sexual orientation.
Sexual harassment includes, but is not limited to, unwanted advances with sexual
overtones, statements regarding permissiveness or the sexual reputation of an
individual, and intimidation or coercion.  Vendor shall comply with this policy
in the performance of the Vendor’s work Vendor shall fully investigate any
reported violations of this policy involving employees of Vendor or any
lower-tier vendor or supplier to Vendor and report the results of such
investigation to WARRIOR GROUP. Any offensive materials, including offensive
hard hat stickers, shall be removed from the Project immediately upon notice to
Vendor.  Any personnel who are found to have violated this policy shall be
removed by Vendor from the Project at the direction of WARRIOR GROUP in
accordance with Article 29.
 




 


 


The Warrior Group, Inc.
Page 6 of 7
Standard Purchase Agreement




--------------------------------------------------------------------------------



IN CONSIDERATION WHEREOF WARRIOR GROUP AGREES TO PAY THE VENDOR THE SUM OF:  Ten
Million Three Hundred Seventy-One Thousand Three Hundred Forty-Three and No/100
($10,371,343.00), SUBJECT TO ANY CHANGES PURSUANT TO ARTICLE 20 ABOVE, IN
CURRENT FUNDS, AND TO MAKE SUCH PAYMENT ACCORDING TO THE TERMS HEREOF OR AS
OTHERWISE MAY BE AGREED BETWEEN THE PARTIES.  IN WITNESS WHEREOF, THIS AGREEMENT
SHALL BE EFFECTIVE AS OF THE ____ DAY OF ____________, AT Desoto, Texas.





                 
VENDOR:
All American Building Systems, LLC
 
 
 
THE WARRIOR GROUP, INC. (WARRIOR GROUP)
BY:
 
 
 
 
 
 
BY:
 
 
 
NAME:
 
 
 
 
 
 
NAME:
 
 
 
 
 
 
(Typed or Printed)
 
 
 
 
 
 
(Typed or Printed)
TITLE:
 
 
 
 
 
 
TITLE:
 
 
 
LEGAL ADDRESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 




 


The Warrior Group, Inc.
Page 7 of 7
Standard Purchase Agreement



--------------------------------------------------------------------------------


 


Section A


All American Building Systems
          Unaccompanied Enlisted Personnel Housing (UEPH)
October 26, 2006
                                                           Ft. Bliss (El Paso),
Texas




IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS SECTION A AND THE
STANDARD CONDITIONS SET FORTH ABOVE IN THIS AGREEMENT, THE STANDARD CONDITIONS,
INCLUDING WITHOUT LIMITATION, VENDOR'S RIGHT TO SEEK EQUITABLE ADJUSTMENT FOR
CHANGE ORDERS, SHALL PREVAIL.


Furnish CORRIDOR MODULAR UNITS I APARTMENT MODULAR UNITS as required by the
Contract Documents for the construction of Indefinite Delivery / Indefinite
Quantity (IDIQ) for Design-Build Services, Southwestern Region Brigade Combat
Team Facilities, UNACCOMPANIED ENLISTED PERSONNEL HOUSING (UEPH) as detailed in
Solicitation No. W9126G-06-R-002 dated March 3, 2006, and all corresponding
Amendments 0001 thru 0016, Contract No. W9126G-06-D-0039 dated August 30, 2006,
and the final Contactor/Design-Builder’s Proposal dated August 23, 2006.


Designer = The Benham Companies, LLC


Prime Contractor = Hensel Phelps Construction Company


Contractor = The Warrior Group, Inc.


Subcontractor or Vendor = All American Building Systems


All material described in Specification Section(s) Division 00 (as applicable);
Division 01, “General Requirements”; Section 01010- Statement of Work; Section
13 3423- Fabricated Structures, and the final Prime Contractor/Design-Builder’s
Proposal dated August 23, 2006 is included within the scope of this Purchase
Agreement with the following exceptions:


1.
Non modular constructed units.
2.
(Intentionally left blank)
3.
Damage, pilferage or lack of cleanliness caused by others.
4.
Onsite movement of modules and carriers, including stacking of carriers two
high.
5.
Removal of modules from carrier, crane setting and alignment of modules.
6.
(Intentionally left blank)
7.
Code compliant concrete foundation constructed to within + / - “1/4” tolerance,
sill plate, embeds, and anchor strapping.
8.
Wood sill plate (2 x treated wood materials placed on top of concrete
foundation).
9.
Underground main utilities serving modular buildings.
10.
Final connection of water, sewer, communications and electricity to modular
buildings.
11.
Providing and installing exterior siding, site-built parapet wall, gutters,
downspouts and exterior frost proof faucets.
12.
Onsite seaming of TPO roof at mate lines and parapet walls.
13.
Crawlspace ventilation.
14.
Lightning protection system, conduit for lightning protection system, and roof
surface preparation for lightning protection system.
15.
Signage.
16.
Vending Machines.
17.
Grounding and grounding devices.
18.
Installation of the sprinkler heads, connection of the hallway corridor stub to
the sprinkler main, and final sprinkler testing.  
19.
Connection of module sanitary sewer system in crawl space.
20.
Connection of copper water lines between the second story and the first story.
21.
Roof connection between the last module and the conventionally constructed roof.
22.
Corridor chair rail.
23.
Corridor suspended ceiling.
24.
Final connection of corridor convenience outlets to permanent power.
25.
PC and programming of key card hardware.
26.
Structural securing of modules to foundation and to each other.
27.
Installation of Vendor supplied exterior wall sheathing at horizontal and
vertical module mate lines.
28.
Proper lapping and securing of Jumbo Tex Building Wrap at horizontal and
vertical module mate lines.
29.
Weather tight maintenance of modules during and after crane setting process.
Your attention is specifically called to the following items, which are included
in this Purchase Agreement as provided above:


1.
This Purchase Agreement includes all labor, equipment, plant, transportation,
tools, and apparatus necessary for a complete manufactured, delivered, and
finished out apartment modular unit to meet project schedule requirements.


2.
The Vendor shall furnish 236 Apartment Modular Units complete as outlined in the
documents referenced above, including corridors and adaptable units if
applicable.


3.
This is a lump-sum, design-assist Purchase Agreement. Vendor is responsible for
the furnishing of modular buildings as defined. All design-assist services are
included in this Purchase Agreement. The Vendor will be responsible for all
information contained in the Request For Proposal (RFP) and the final
Construction Documents as they pertain to the scope included in this agreement.
 Subject to the exclusions above, it will be the Vendor’s responsibility to
consider all work required by the RFP along with all work which is customarily
provided in a complete finished work of this kind.  Any alterations,
modifications or adjustments to the work which are foreseeable or encountered in
providing and installing equipment, materials and services of the kind required
from the RFP for the work included in this agreement will be performed
additional compensation.  At the completion of the 100% CD’s (drawings and
specifications) as issued by The Benham Company LLC, a no cost change order will
be issued to incorporate these documents into the final Contract Documents.   


4.
The work under this Purchase Agreement includes 211 of the Apartment Modular
Units as specified in section 133423 Fabricated Structures of the Contract
Documents.


5.
Vendor acknowledges that coordination with Designer, Prime Contractor,
Contractor and other subcontractor/vendors is required.  Coordination drawings
will be required to interface between mechanical, plumbing, electrical, other
trades, and the work of this Vendor. This Vendor shall be an active participant
in this coordination process.




 


 
1 of 4




--------------------------------------------------------------------------------



Section A


All American Building Systems
          Unaccompanied Enlisted Personnel Housing (UEPH)
October 26, 2006
                                                           Ft. Bliss (El Paso),
Texas




6.
The Vendor shall provide all aspects of the Structural Design and Engineering
for the Fabricated Structure/Apartment Module Unit.  This includes having the
designs sealed by a licensed Engineer as per the RFP.






7.
Furnish modules complete, including the following:


a.
Provide full-time in plant Quality Control Inspectors.
b.
Provide delivery management and ensure all modular units are delivered to the
Contractor’s designated staging area in a weather tight condition while in
Vendor’s possession.  


c.
Provide adequate and competent management and labor force to complete the
project within the project schedule.


d.
For the apartment module sprinkler system, furnish and install piping and
fittings within the “apartment” in accordance with design provided by others.
All module sprinkler system piping furnished and installed by this Vendor shall
be tested and made to be free from leaks, before the Site Fire Sprinkler
Subcontractor makes the final connection.  
e.
For the apartment module sanitary sewer system, furnish and install all sanitary
drops below the first floor deck and above the floor joist.   The Vendor shall
be responsible for clearly and accurately marking the location of all DWV drops
into the crawl space area.


f.
Furnish and install the HVAC system for the modular apartment units including
condenser, with the following exceptions:


I.
building automation controllers
II.
labor for the following: receipt and site installation of the roof mounted
condensers, refrigerant lines, refrigerant, and low voltage from condenser to
AHU
III.
site connection of temperature sensor wire to building controls
IV.
power and control wiring from j-box in AHU closet to roof mounted condenser
V.
any weather proof disconnects for roof mounted condenser


g.
Furnish and install the empty conduit and junction boxes for specified low
voltage systems in the apartment module. These systems include: Fire Alarm
system, Communications (Voice and Data) system, Mass Notification system and
CATV system. Conduit stubs with pull strings will be stubbed through the
corridor ceiling. The junction box will be an open junction box without the
cover plate.
h.
Furnish and install parapet starter wall at the exterior modular apartment roof
edge. The primary scupper and overflow scupper shall be built into the parapet
starter wall and extend out from the face of the exterior sheathing for a
minimum of 5 inches.
i.
Furnish and install Telephone equipment mounting backboards of AC plywood
painted with fire retardant paint on all walls as specified in communications
and electrical closets.  
j.
Domestic water lines serving the second story apartment units shall be extended
through the 2nd story floor deck and aligned with the first story lines.  


k.
The roofing material shall be factory-installed on the second story modular
units.  At the juncture of modular roof to site built construction, the roofing
material shall extend over the modular edge.   Roofing warranties shall be
provided as required by Contract Documents.


l.
Provide access for Mechanical, Electrical, and Plumbing field connections and
finish these accesses after field connections are made.
m.
Furnish all starters, motors, and disconnects for vendor supplied and installed
equipment supplied under this Purchase Agreement.
n.
Shim and level all equipment furnished and installed by Vendor under this
Agreement, as may be required.  
o.
Cover all openings in piping, ductwork, conduit and any other material and/or
equipment furnished under this Agreement to prevent the intrusion of foreign
matter during shipment and installation.
p.
(Intentionally left blank)


q.
All roof penetrations shall be furnished and installed by this Vendor so as to
be weather-tight and leak-free.
r.
Furnish and install all required filters for HVAC systems furnished and
installed by this Vendor.


s.
The Vendor shall properly seal all penetrations in STC rated walls to maintain
STC ratings


t.
Furnish and install all labeling, tags, and/or color identification coding off
all equipment, wiring, raceways, and piping as required for vendor installed
items.


8.
The Vendor shall comply with the following:


a.
Adherence to Prime Contractor and U.S. Army Corps of Engineers security
screening and badging policies as provided by the Contractor prior to delivery
of modules.
b.
Attendance at all project meetings as scheduled by the Contractor.
c.
Provide adequate and competent on-site management and labor force to complete
the project within the project schedule as provided by the Contractor prior to
execution of the contract.
d.
Perform all work in safe and professional manner, in compliance with project
safety regulations provided by the Contractor.




 


 
2 of 4




--------------------------------------------------------------------------------



Section A


All American Building Systems
          Unaccompanied Enlisted Personnel Housing (UEPH)
October 26, 2006
                                                           Ft. Bliss (El Paso),
Texas




9.
The Vendor shall provide all interior finish work including the following:
a.
Repair any transit damage.
b.
Finish all interior mate lines and access panels at floors, walls, ceilings.
c.
Furnish and connect all apartment interior electric circuitry at mate line
crossovers.
d.
Furnish and install vinyl tile flooring, marriage line trim, corner guards and
rubber baseboard in corridor.
e.
Present Ready to Deliver Forms to Contractor for acknowledgement of completed
interior work and condition of module.  


 
10.
The Vendor shall provide to the Contractor all materials necessary, for use by
others in rough set installation including the following:
a.
All lag bolts necessary for inter-module structural connections.
b.
All 7/16” OSB necessary to complete the installation of the exterior wall
sheathing at the horizontal and vertical marriage lines between modules.
c.
All TPO membrane, adhesives and sealants necessary to complete the TPO roof
installation at marriage lines, parapet wall extensions, module to site-built
building connections and HVAC service walk pads.
d.
All HVAC condensers, leveling pads, copper line sets, and access conduits for
routing purposes.


e.
All insulation and sealants necessary to complete the sealing of the modules at
the mate lines.


11.
Testing of all systems included in this agreement will be done by the Vendor
prior to shipment of the modules.  Vendor shall ensure that all mechanical and
electrical submittals, tests/data, and all corresponding documentation are in
accordance with the Contact Documents. All testing and documentation shall be
coordinated with the project Commissioning Agent.    
12.
Furnish and install initial mock-ups as directed. The mock-ups will be used
on-site at the completion and approval of the mock-up by the necessary parties.
 U.S Army Corps of Engineers, Prime Contractor, Designer and Contractor will
inspect mock-up for final acceptance to Vendor’s adherence to all material
described in Specification Section(s) Division 00 (as applicable); Division 01,
“General Requirements”; Section 01010- Statement of Work; Section 13 3423-
Fabricated Structures, and the final Prime Contractor/Design-Builder’s Proposal
dated August 23, 2006 is included within the scope of this Purchase.


13.
Complete listing of all equipment with submittal, procurement, and delivery
dates for each shall be submitted to Contractor in accordance with overall
schedule reflecting submittal review and approval times.


14.
The Vendor shall furnish and install all fire stopping and smoke sealing
material required for all fire- or smoke-rated wall/floor penetrations including
duct, piping, and conduit. Furnish & install all fire caulking, sealants, and
all fire ratings as required to meet the Contract Documents.


15.
The Vendor is responsible for providing a final acceptable appearance of all
gypsum board.  Damages to gypsum surfaces caused by others shall be re-finished
on an extra work authorization basis.


16.
The Vendor is responsible for locating all block-outs, penetrations,
escutcheons, sleeves, etc., required in the performance of this Purchase
Agreement (located within the Modular unit). Failure to do so will result in the
block-outs, sleeves or anchor bolts having to be cut in or relocated at the
Vendors expense. All foundations, sill plates, and strapping shall be provided
by others.  Designer, Prime Contractor, Contractor, and other
subcontractors/vendors to coordinate with Vendor for location, sizing, routing,
and other pertinent information.


17.
The Vendor will furnish and install any and all sleeves, hangars, supports,
racks, anchors, etc., for vendor supplied items included in this Purchase
Agreement with the exception of items required to attach the exterior finish
items to the exterior of the Modular Units.


18.
The Vendor shall furnish and install any roof flashing, curbs, counter flashing,
or gaskets that may be required for mechanical, plumbing, and electrical roof
top equipment or penetrations.


19.
All vibration and seismic isolation devices for equipment, piping or conduit for
Vendor supplied items.


20.
Any permits, licenses or fees required to perform the scope of work are included
as part of this Agreement.
21.
It is understood that this project is a “Leadership in Energy and Environmental
Design” (LEED) green building rated building. It is required by the Contract
Documents to obtain a Silver rating (32 points). This Vendor shall be
responsible for the documentation and coordination with the Designer, Prime
Contractor, Contractor, and other subcontractors/vendors to achieve this rating
for items associated with this Purchase Agreement. Specific examples of
participation this Vendor will utilize are use of minimum of 50% of wood-based
materials and products, certified in accordance with the Forest Stewardship
Council’s (FSC) Principals and Criteria for wood building components (MR credit
7), use of mechanical and electrical equipment that optimizes energy performance
(EA Credit I), use of materials with recycled content (MR Credit 4), use of
low-emitting materials (EQ Credit 4, and participation with the Contractor in
Construction Waste Management (MR Credit 2).   
22.
This vendor includes all documentation processes required by the RFP and
Contractor including but not limited to: product data submittals, project
reporting, scheduling, LEED documentation/reports, warranty documents,
operations & maintenance manuals, certified payroll, payment requests, lien
releases, etc.  
23.
Contractor shall provide to Vendor:


 


 
3 of 4




--------------------------------------------------------------------------------



Section A


All American Building Systems
          Unaccompanied Enlisted Personnel Housing (UEPH)
October 26, 2006
                                                           Ft. Bliss (El Paso),
Texas






a.
Directions to job site.
b.
Parking spaces as required.
c.
Job Johnny sanitary toilet facilities as required.
d.
Office space in job trailer with shared access to operable phone, fax and data
lines.
e.
Contract for waste containers for disposal of construction debris, positioned in
a mutually agreed upon location.
f.
Space for a vendor supplied parts storage container.
g.
Firm, secured staging yard sufficient in size to accommodate storage of the
number of modules specified in the total weekly delivery schedule, movement of
modules and empty carriers.
h.
(Intentionally left blank)
i.
Timely availability of carriers for return to factory by Vendor.
j.
Reimbursement for damage to carriers while under Contractor’s control.


 
24.
Work shall be performed in accordance with the overall project schedule as
established at the time of signing this contract.
25.
Dual-Obligee Supply Bonds on the forms of Hensel Phelps Construction Co. will be
required for work under this Purchase Agreement and are included in this lump
sum contract.


26.
Participation in the following Vendor conducted inspections is not compulsory,
but recommended.  The purpose of these inspections is to define condition of the
modules or damage caused by others.  The Vendor understands that additional
inspections, processes, and reporting may be required, in addition to the
inspections below, by the USACE, Prime Contractor, and/or Contractor to meet
project requirements.
i.
Pre-Shipment
ii.
Delivery
iii.
Post-Crane
iv.
Apartment Finish
v.
Corridor Finish
vi.
Final


27.
In accordance with Paragraph 5 of the purchase agreement, title and risk of loss
for the modular units will pass to Contractor upon Hensel Phelps'
acknowledgement of receipt of the units but in no event later than the third day
after delivery of the units to the jobsite.


28.
The Purchase Agreement Amount is for the total base contract only.  It is
understood that the breakdown of the Purchase Agreement amounts are as follows:



   
 
 
 
Purchase Agreement AMOUNT
472 Soldiers / 236 Apartments
Base Contract
 
 
 
Purchase Agreement Amount.  7006064-1300120
$11,426,187.
Purchase Agreement Bond Amount.  7006064-1300120
$174,003.
TOTAL Base Contract
$11,600,190.





 
4 of 4

